Determination unanimously confirmed and petition dismissed without *537costs. Memorandum: On this record, there was substantial evidence that petitioner wrongfully appropriated the property of the Christmas Bureau of Rochester to himself and to third parties who were not intended recipients of the property. We do not find the penalty of demotion in rank to be " ' "so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Wesley, J.) Present — Callahan, J. P., Denman, Green, Pine and Davis, JJ.